Halpern, J., concurring: The issue is whether petitioner Burns P. Downey’s claim under the Age Discrimination in Employment Act of 1967 (adea), Pub. L. 90-202, 81 Stat. 602 (current version at 29 U.S.C. secs. 621-634 (1988)), was for a “tort-like personal injury” for purposes of section 104(a)(2). The majority answers that question in the affirmative, and I agree. The majority goes much further, however, opining that all claims under the ADEA meet that standard, including claims that, in my view, are dissimilar to Mr. Downey’s in pertinent respects. I believe the majority’s rationale to be overbroad and therefore respectfully cannot join. Section 104(a)(2) excludes from gross income “damages received * * * on account of personal injuries or sickness”. In order for a receipt to be excluded from gross income by section 104(a)(2), the following requirements must be satisfied: (1) The receipt must constitute “damages”, meaning an amount obtained through an action or settlement based on tort or tort type rights, sec. 1.104-l(c), Income Tax Regs.; (2) there must be a personal injury; and (3) the damages must have been received on account of such personal injury. The Supreme Court, in United States v. Burke, 504 U.S. _, 112 S. Ct. 1867 (1992), created a convenient shorthand for these requirements, stating that, to be excludable under section 104(a)(2), an amount must have been received on account of a “tort-like personal injury”. The Supreme Court held that, in determining whether an injury is tortlike, we must consider the remedies available under the cause of action at issue. No doubt discrimination could constitute a “personal injury” for purposes of § 104(a)(2) if the relevant cause of action evidenced a tort-like conception of injury and remedy. * * * [Id. at_, 112 S. Ct. at 1873.1 With respect to whether a cause of action evidences a tortlike conception of injury and remedy, the majority properly observes that “one of the hallmarks of traditional tort liability was the availability of a broad range of damages to compensate the victim.” Majority op. p. 635. Accordingly, the majority inquires whether the remedies available to Mr. Downey under the ADEA were sufficiently broad to render his injury “tort-like”, as that term is used in Burke. The majority holds that they were, primarily on the ground that the liquidated damages received by Mr. Downey under the ADEA served to compensate him for his nonpecuniary losses, and also because such liquidated damages serve a deterrent or punitive purpose. Majority op. p. 637. I agree. The majority apparently further concludes that, in all instances, the remedies available under the adea are sufficiently broad as to evidence “a tortlike conception of injury and remedy” and that, therefore, in all instances “discrimination under the adea constitutes a tortlike personal injury”. Majority op. p. 638. Those latter conclusions are the key points on which I disagree with the majority. I. Remedies Available Under the ADEA The majority states that “In contrast to title VII, the ADEA offers a range of remedies, including both unpaid wages and ‘liquidated damages’.” Majority op. p. 637. That assertion, however, is overbroad. ADEA section 7(b) provides that a prevailing plaintiff is entitled to liquidated damages “only in cases of willful violations”. 29 U.S.C. sec. 626(b) (emphasis added). Accordingly, any victim of willful age discrimination bringing a claim under the ADEA does not have available to him the remedy of liquidated damages.1 In fact, the only remedy available to such victim would be a claim for unpaid wages, which remedy has been held insufficient to render an injury “tort-like”. United States v. Burke, supra. II. Analysis As noted, liquidated damages under the ADEA are unavailable whenever willfulness is not proved. The majority opinion, in my view, is unsatisfactory because it fails to consider the significance of that observation. I believe the significance of that observation to be that the ADEA implicitly creates two mutually exclusive causes of action: One for willful discrimination, and one for nonwillful discrimination. A cause of action for willful discrimination, permitting the recovery of liquidated damages, would evidence a tortlike conception of injury and remedy for the reasons given by the majority. A cause of action for nonwillful discrimination, however, would not — because it would, in relevant respects, be indistinguishable from title VII (neither allows any remedy other than the recovery of unpaid wages). It might be argued that, were we to distinguish between claims for willful and nonwillful discrimination, we would be “‘rummaging through the taxpayer’s prayers for relief in order to determine the nature of his claim’”, thereby attempting to “‘simply [define] the nature of the taxpayer’s injury by reference to its nonpersonal consequences’ (such as lost wages).” Downey v. Commissioner, 97 T.C. 150, 167 (1991) (quoting Rickel v. Commissioner, 900 F.2d 655, 661-662 (3d Cir. 1990), affg. in part and revg. in part 92 T.C. 510 (1989)). That argument, however, would miss the mark, inasmuch as it is the willfulness of the discrimination-inflicting party — the actor, rather than the acted upon — that separates willful from nonwillful discrimination, and gives rise to disparate remedies for what, arguably, is the same injury, viz, discrimination. Likewise, it is not the quantum of suffering visited upon the victim of age discrimination that separates recompense for willful discrimination from recompense for nonwillful discrimination under the ADEA. A nonwillfully discriminated-against plaintiff under the ADEA may have suffered the same lost wages and consequential damages as a willfully discriminated-against plaintiff. Nevertheless, the statute only allows the nonwillfully discriminated-against plaintiff one-half the recovery allowed the willfully discriminated-against plaintiff. Such a distinction, based on willfulness, is common; indeed, a distinction based on intent is one of the most basic organizing concepts of legal thinking. Prosser & Keaton, Law of Torts 33 (5th ed. 1984). Intent is the key distinction between two major divisions of legal liability — negligence and intentional torts — and it plays a key role in criminal law, and elsewhere. Id. With regard to willful discrimination under the ADEA, the Supreme Court has accepted that, in that context, the term “willful” means conduct that is “not merely negligent”. Hazen Paper Co. v. Biggins, 507 U.S. _, 113 S. Ct. 1701, 1708 (1993). No matter how severe the consequences of nonwillful discrimination, Congress has not thought it appropriate to make liquidated damages available for recompense thereof under the ADEA. The fundamental difference in treatment of willful and nonwillful discrimination under the ADEA should be accepted as sufficient to demonstrate the existence of two distinct (and mutually exclusive) causes of action. Certainly, if Congress had explicitly created different statutes dealing with, respectively, willful and nonwillful age discrimination, it would be quite easy to perceive that two distinct (and mutually exclusive) causes of action are involved; that Congress chose to draw that distinction implicitly, rather than explicitly, ought be of no moment. To conclude otherwise would be to elevate form over substance, which clearly would be inappropriate. III. Conclusion Liquidated damages under the ADEA are not available in cases of nonwillful discrimination. The majority, for some unarticulated reason, considers that fact irrelevant, notwithstanding that its holding is dependent upon its finding that “the ADEA offers a range of remedies, including both unpaid wages and liquidated damages’.” Majority op. p. 637. I disagree with the majority, and would conclude that (1) the ADEA creates distinct causes of action for willful and nonwillful age discrimination, (2) where the cause of action is for nonwillful age discrimination, the remedy of liquidated damages is not available, and (3) a cause of action for nonwillful discrimination, lacking remedies broader than those available under title VII, does not evidence a tortlike conception of injury and remedy and therefore does not redress a “tort-like personal injury” within the meaning of United States v. Burke, 504 U.S. _, 112 S. Ct. 1867 (1992). Because Mr. Downey’s cause of action was for willful discrimination, for which injury the sufficiently broad remedy of liquidated damages is available, I concur in the result reached by the majority. WHALEN and Beghe, JJ., agree with this concurring opinion.  The Supreme Court recently has had occasion to deal with the Age Discrimination in Employment Act of 1967 (ADEA), Pub. L. 90-202, 81 Stat. 602 (current version at 29 U.S.C. secs. 621-634 (1988)). Hazen Paper Co. v. Biggins, 507 U.S. _, 113 S. Ct. 1701 (1993). One issue dealt with was the meaning of the term “willful” in ADEA sec. 7(b). By way of introduction to its discussion of that issue, the Court recapitulated what it had said in an earlier case (Trans World Airlines, Inc. v. Thurston, 469 U.S. 111 (1985)) concerning the structure of the ADEA: “Congress aimed to create a ‘two-tiered liability scheme’, under which some but not all ADEA violations would give rise to liquidated damages.” Hazen Paper Co. v. Biggins. 507 U.S. _, 113 S. Ct. at 1708.